Judgment modified by reducing the allowance on large shed from $200 to $92.30 and upon farm tools from $800 to $400, making a reduction in the total allowance from $2,570.60 to $2,062.80; and reducing the interest from $1,041.58 to $835.85; thus reducing the amount of the judgment, including costs, from $3,953.21 to $3,239.68. Finding of fact No. 15 is in part disapproved and reversed and a new finding made. Conclusion of law No. 1 is amended to include $800 on farming tools, making in all the sum of $2,250, and as so modified the judgment, together with the order, is affirmed, without costs of this appeal to either party. Settle order before Crouch, J., on two days’ notice.
All concur. Present — Hubbs, P. J., Clark D.avis, Sears and Crouch, JJ.